                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF VERMONT


FRIENDS OF PINE STREET, d/b/a                      )
PINE STREET COALITION                              )
                     Plaintiff,                    )
                                                   )          Civil Action No.
             v.                                    )          5:19-CV-00095-GWC
                                                   )
THOMAS D. EVERETT, in his capacity as              )
Executive Director of the Federal Highway          )
Administration, JOE FLYNN, in his capacity         )
as Secretary of the State of Vermont Agency of,    )
Transportation, and MIRO WEINBERGER, in            )
his capacity as Mayor of Burlington,               )
                              Defendants.          )



              DEFENDANT THOMAS D. EVERETT’S STATUS REPORT

        Defendant, Thomas D. Everett, in his official capacity as Executive Director of the

 Federal Highway Administration (“FHWA”), by and through his attorney, Christina E.

 Nolan, United States Attorney for the District of Vermont, hereby provides the Court with

 this Status Report in compliance with the Court’s August 9, 2019, Order granting a voluntary

 remand to FHWA.

        Since the May 21, 2020, Status Report, defendants FHWA, the Vermont Agency of

 Transportation, and the City of Burlington posted the Notice of Availability for the Draft

 Limited-Scope Supplemental Environmental Impact Statement (LS-SEIS) in the Federal

 Register on July 10, 2020. Following the posting of Notice of Availability, a public hearing

 on the LS-SEIS was held on July 29, 2020 at the Burlington Department of Public Works

 located at 645 Pine Street, Burlington. Members of the public were also able to attend the

 hearing virtually, either via the Zoom Webinar platform or via a call-in option for those
without internet access.

       Publication of the Notice of Availability began the 45-day comment period that was

left open until September 10, 2020. The project team received in excess of 150 total

comments. The team is in the process of preparing responses to those comments.

       It is currently anticipated that responses to comments and publication of the final LS-

SEIS will occur in March 2021. Once the LS-SEIS is signed there is a 30-day cooling off

period prior to publication of a Record of Decision (ROD). Given those regulatory timing

requirements and the possible impact of the holidays on scheduling, it is most likely that the

ROD will be issued between late-April 2021 and mid-May 2021. FHWA proposes that the

stay be continued, and that FHWA submit to the Court a further status report at the earlier of

the date a new decision is published by FHWA or May 21, 2021.

      Dated at Burlington, in the District of Vermont, this 30th day of October, 2020.

                                                    Respectfully submitted,

                                                    CHRISTINA E. NOLAN
                                                    United States Attorney

                                             By:    __/s/ Jason Turner________________
                                                    JASON M. TURNER
                                                    Assistant United States Attorney
                                                    P.O. Box 570
                                                    Burlington, VT 05402-0570
                                                    (802) 951-6725
                                                    Jason.Turner4@usdoj.gov


                                                    Attorney for the Thomas D. Everett, in his
                                                    official capacity as Executive Director of the
                                                    Federal Highway Administration
